Citation Nr: 1430467	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-46 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claim.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a September 2009 hearing before an RO hearing officer.  A transcript of the hearing is associated with the claims file.

In March 2013, the Board found that the issue of a TDIU including as part of a claim for an increased rating for PTSD was not before it.  The Veteran appealed the decision to the States Court of Appeals for Veterans Claim ( Court).  In January 2014, the Court adopted a Joint Motion for Partial Remand (Joint Motion) vacating the March 2013 decision in part and remanding for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board erred as it determined that the issue of entitlement to a TDIU was not before it on appeal.  Specifically, the parties found that the issue of a TDIU was part of the increased rating claims decided in the March 2013 Board decision. Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  

Here, the Veteran is service-connected for posttraumatic stress disorder (PTSD) rated as 70 percent disabling, diabetes mellitus, rated as 20 percent disabling, right and left upper extremity neuropathy, each rated as 10 percent disabling, right and left lower extremity neuropathy, each rated as 10 percent disabling, fractured right second toe, rated as noncompensable, and bromhydrosis, hyperhydrosisi, schombergs disease and dermatitis, rated as noncompensable.  A 70 percent rating for PTSD has been in effect since October 2008 and rendered the Veteran eligible for a TDIU on a schedular basis. See 38 C.F.R. § 4.16(a).  Therefore, the question before the Board is whether the Veteran's service-connected disabilities render him unemployable.

The record contains documents that the Veteran was provided reasonable accommodations for nonservice-connected and service-connected physical and mental disabilities, but he still failed to perform his work in an appropriate manner.  In a June 2009 letter, a VA psychiatrist opined that the Veteran can effectively carry out most duties of his work given reasonable accommodations.  However, he was removed from employment in November 2009.  During his September 2009 RO hearing, the Veteran indicated that he and his supervisors attribute his poor performance to PTSD. 

The Board cannot determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination(s) and/or social and industrial survey to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

A December 2010 notice letter indicates the Veteran is receiving Social Security Administration (SSA) disability benefits. VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Thus, the SSA decision and the supporting medical documents should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if such records are not available.

2. The AOJ should schedule the Veteran for a Social and Industrial Survey or similar evaluation to ascertain if the aggregate effect of the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his educational background and work history.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



